                                                                        Case 2:19-cv-00067-APG-GWF Document 6 Filed 01/30/19 Page 1 of 3



                                                                    1   KURT BONDS, ESQ.
                                                                        Nevada Bar No. 6228
                                                                    2   TREVOR WAITE, ESQ.
                                                                    3   Nevada Bar No. 13779
                                                                        ALVERSON TAYLOR & SANDERS
                                                                    4   6605 Grand Montecito Pkwy
                                                                        Suite 200
                                                                    5   Las Vegas, NV 89149
                                                                    6   Telephone: (702) 384-7000
                                                                        Facsimile: (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        kbonds@alversontaylor.com
                                                                    8   twaite@alversontaylor.com
                                                                    9
                                                                        Counsel for Trans Union LLC

                                                                   10                          IN THE UNITED STATES DISTRICT COURT

                                                                   11                                 FOR THE DISTRICT OF NEVADA

                                                                   12                                                   -*-
ALVERSON TAYLOR & SANDERS




                                                                   13 JACQUELINE STEINMETZ,                                   Case No. 2:19-cv-00067-APG-GWF
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14        Plaintiff,                                         JOINT STIPULATION AND ORDER
                                                                                                                                EXTENDING DEFENDANT TRANS
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                        v.                                                      UNION LLC’S TIME TO FILE AN
                                                                   16                                                           ANSWER OR OTHERWISE
                                                                      AMERICAN HONDA FINANCE, CHASE                             RESPOND TO PLAINTIFF’S
                                                                   17 CARD, EQUIFAX INFORMATION SERVICES                        COMPLAINT (FIRST REQUEST)
                                                                   18 LLC,      EXPERIAN        INFORMATION
                                                                      SOLUTIONS,       INC., INNOVIS  DATA
                                                                   19 SOLUTIONS, INC., TRANS UNION, LLC, and
                                                                      SELECT PORTFOLIO SERVICING, LLC,
                                                                   20
                                                                           Defendants.
                                                                   21

                                                                   22          Plaintiff Jacqueline Steinmetz (“Plaintiff”) and Defendant Trans Union LLC (“Trans

                                                                   23   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant
                                                                   24
                                                                        Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                                   25
                                                                               On January 10, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union to
                                                                   26
                                                                        answer or otherwise respond to Plaintiff’s Complaint is February 1, 2019. Trans Union needs
                                                                   27

                                                                   28   additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s

                                                                                                                         1                              KB/26033
                                                                        Case 2:19-cv-00067-APG-GWF Document 6 Filed 01/30/19 Page 2 of 3



                                                                    1   counsel will need additional time to review the documents and respond to the allegations in
                                                                    2   Plaintiff’s Complaint.
                                                                    3
                                                                                Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    4
                                                                        respond to Plaintiff’s Complaint up to and including February 22, 2019, provided that Trans Union’s
                                                                    5

                                                                    6   counsel participates in a 26(f) conference if scheduled prior to this date. This is the first stipulation

                                                                    7   for extension of time for Trans Union to respond to Plaintiff’s Complaint.

                                                                    8           Dated this 30th day of January 2019.
                                                                                                                        ALVERSON TAYLOR & SANDERS
                                                                    9
                                                                   10                                                   //S// Trevor R. Waite
                                                                                                                        Kurt Bonds
                                                                   11                                                   Nevada Bar No. 6228
                                                                                                                        Trevor Waite
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                        Nevada Bar No. 13779
                                                                   13                                                   6605 Grand Montecito Pkwy, Suite 200
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                        Las Vegas, NV 89149
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                   Telephone: (702) 384-7000
                                                                                                                        Facsimile: (702) 385-700
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                        kbonds@alversontaylor.com
                                                                   16                                                   twaite@alversontaylor.com
                                                                                                                        Counsel for Trans Union LLC
                                                                   17
                                                                                                                        HAINES & KRIEGER, LLC and KNEPPER &
                                                                   18                                                   CLARK, LLC
                                                                   19
                                                                                                                        //S// Miles N. Clark
                                                                   20                                                   David H. Krieger
                                                                                                                        8985 S. Eastern Ave., Suite 350
                                                                   21                                                   Henderson, Nevada 89123
                                                                                                                        Telephone: (702) 880-5554
                                                                   22
                                                                                                                        Facsimile: (702) 383-5518
                                                                   23                                                   dkrieger@hainsandkrieger.com
                                                                                                                        and
                                                                   24                                                   Matthew I. Knepper
                                                                                                                        Miles N. Clark
                                                                   25
                                                                                                                        10040 W. Cheyenne Ave., Suite 170-109
                                                                   26                                                   Las Vegas, Nevada 89129
                                                                                                                        Telephone: (702) 825-6060
                                                                   27                                                   Facsimile: (702) 447-8048
                                                                                                                        Matthew.knepper@knepperclark.com
                                                                   28                                                   Counsel for Plaintiff
                                                                                                                           2                               KB/26033
                                                                        Case 2:19-cv-00067-APG-GWF Document 6 Filed 01/30/19 Page 3 of 3



                                                                    1                                           ORDER
                                                                    2         The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                    3
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                    4

                                                                    5                     31st day of ______________________
                                                                              Dated this ______             January          2019.

                                                                    6

                                                                    7
                                                                                                                UNITED STATES MAGISTRATE JUDGE
                                                                    8

                                                                    9
                                                                   10

                                                                   11

                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY


                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16

                                                                   17

                                                                   18
                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                                                                   3                           KB/26033
